5 F.3d 541NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellant,v.Rosa Aurelia GASTELUM-MARTINEZ, Maribel AngelicaOrozco-Chavira, Defendants-Appellees.
No. 92-10673.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 3, 1993.*Decided Sept. 9, 1993.

Appeal from the United States District Court for the District of Arizona, No. CR-92-00316-RMB;  Richard M. Bilby, District Judge, Presiding.
D.Ariz.
AFFIRMED.
Before:  REAVLEY**, PREGERSON, and FERNANDEZ, Circuit Judges.

ORDER

1
The district court's judgment dismissing the indictment is affirmed for the reasons set forth in the district court order dated September 30, 1992.


2
AFFIRMED.


3
Judge FERNANDEZ dissents.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App. p. 34(a);  9th Cir.Rule 34-4


**
 Honorable Thomas M. Reavley, United States Circuit Judge, United States Court of Appeals for the Fifth Circuit, sitting by designation